Citation Nr: 9924451	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-00 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
residuals of a left ankle fracture on appeal from an initial 
grant of service connection.  

2.  Entitlement to an increased (compensable) rating for 
bilateral high frequency sensorineural hearing loss on appeal 
from an initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1979 to July 
1983, and had 20 years and 3 months of additional prior 
active service. 

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO granted entitlement to service 
connection for a fracture of the left ankle and bilateral 
high frequency sensorineural hearing loss, assigning both 
disabilities a noncompensable (0 percent) disability rating.

In this decision, the Board has recharacterized the issue on 
appeal in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) in Fenderson v. 
West, 12 Vet. App. 119 (1999). 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected residuals of a left ankle 
fracture is manifested by complaints of ankle pain and 
stiffness, and objective evidence of full range of motion 
with some pain.  

3.  The veteran has a Level II hearing loss in the right ear, 
and a Level I hearing loss in the left ear.



CONCLUSIONS OF LAW

1.  The criteria for an assignment of a compensable rating 
for a left ankle fracture have not been satisfied.  
38 U.S.C.A. §  1131, 5107 (West 1991); 38 C.F.R. § 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.71a Diagnostic Code 5271 (1998).

2.  The criteria for an assignment of a compensable rating 
for bilateral high frequency sensorineural hearing loss have 
not been satisfied.  38 U.S.C.A. § 1155, (West 1991); 
38 C.F.R. §§ 3.321, 3.385, 4.1, 4.2, 4.7, 4.10, 4.85, 4.87, 
Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented well grounded claims for increased 
disability evaluations for his service connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) (When a 
claimant is awarded service connection for a disability and 
appeals the RO's initial assignment of a rating for that 
disability the claim continues to be well grounded as long as 
the rating schedule provides for a higher rating and the 
claim remains open.).  The veteran has not alleged that any 
records of probative value that may be obtained, and which 
have not already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

	I.  Left ankle claim

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1998).  The veteran was granted 
service connection for a fracture of the left ankle in a 
November 1996 rating decision.  His service medical records 
show that he fractured both ankles in January 1968 in a 
vehicle accident caused by hitting a land mine.  Both of his 
ankles were in casts for 7 weeks before he returned to full 
duty.  Subsequently, in July 1968 and February 1970, the 
records show that he complained of ankle pain, including at 
the end of each day.  X-rays of the left ankle were then 
negative.   Following a September 1996 VA examination, a 
noncompensable rating was assigned effective June 14, 1996, 
the date on which VA received the veteran's claim.        

The veteran has appealed the noncompensable rating assigned 
for his service connected residuals of a left ankle fracture, 
and contends that a higher rating is warranted.  He contends 
that he has problems with left ankle pain, swelling, and 
stiffness.  After a review of the records, the Board finds 
that the evidence is against his claim for a higher 
evaluation.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 1998).

The veteran is currently rated under § 4.71a, Diagnostic Code 
(DC) 5271 of VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1998) (Schedule).  DC 5271 is utilized to rate 
limited motion of the ankle.  Marked limited motion of the 
ankle is rated as 20 percent disabling, while moderate 
limited motion is rated as 10 percent disabling.  The most 
recent VA examination, from September 1996, reveals that the 
veteran complains of left ankle pain on weight bearing, with 
stiffness and swelling at the beginning and end of each day, 
related to an inservice ankle fracture caused by a land mine 
explosion.  Upon examination, the veteran had no ankle 
swelling or deformity, alignment of ankles satisfactory, 
normal gait, heel and toe rising and squatting within normal 
limits, and motor and sensory function of the left foot and 
ankle within normal limits.  His left ankle range of motion 
was 45 degrees of plantar flexion, 20 degrees of 
dorsiflexion, 10 degrees of inversion and 20 degrees of 
eversion.  Motion was satisfactory was satisfactory but a 
little painful.  X-rays of the left ankle revealed a cyst in 
the distal tibia overlying the ankle joint, with ankle mortis 
intact, no loss of mortis and no tilt.  There are some 
changes in the distal fibula compatible with an old healed 
fracture.   

The Board finds that the evidence does not support a finding 
of moderate limited motion of the left ankle to warrant a 10 
percent rating under DC 5271.  Rather, the objective evidence 
from the most recent VA examination clearly shows no 
limitation of left ankle motion at all.  The 45 degrees of 
plantar flexion and 20 degrees of dorsiflexion are the 
maximum ranges of ankle motion, according to 38 C.F.R. 
§ 4.71a, Plate II.  Therefore, an increased rating under this 
code section is not warranted.           

The Board also considers whether the veteran's left ankle 
disability warrants a compensable rating under any other 
diagnostic codes related to ankle disabilities.  DC 5270 is 
for ankylosis of the ankle; DC 5272 is for ankylosis of the 
subastragalar or tarsal joint; DC 5273 is for malunion of the 
os calcis or astragalus; and DC 5274 is for astragalectomy.  
The Board finds no basis for a compensable rating under any 
of these code sections as there is no evidence of any of 
these disabilities in the record before the Board. 

In evaluating the veteran's condition, the Board considers 
all of the applicable regulations, including consideration of 
the limitation of function imposed by pain.  See 38 C.F.R. 
§§  4.40, 4.45 (1998), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  38 C.F.R. § 4.40 allows for VA to take functional 
loss into consideration when rating a disability of the 
musculoskeletal system, due to the inability to perform the 
normal working movements of the body with the normal 
excursion, strength, speed, coordination and endurance.  This 
loss may be due to any of a number of factors, such as 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology.  
Functional loss may also be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Id.   Section § 4.45 
directs consideration of joint disability due to less 
movement of the joint than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination or 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity or atrophy of disuse.  
This criteria also considers instability of station, 
disturbance of locomotion, and interference with sitting, 
standing and weight-bearing.  
 
The Board considers these regulations and finds that the 
veteran's left ankle disability does not warrant an 
additional rating beyond that which is established under DC 
5271.  The Board acknowledges that the September 1996 VA 
examination notes that the veteran's range of left ankle 
motion was satisfactory but a little painful.  The Board also 
notes that in this VA examination and outpatient treatment 
records from February, July and September of 1996 the veteran 
complained of left ankle pain.  However, pain in a joint 
alone is not sufficient to warrant an increased rating.  The 
Board must consider whether the veteran's left ankle pain 
rises to the level of functional loss, or provides evidence 
of weakened movement, excess fatigability, or impaired 
ability.  The board does not find sufficient objective 
evidence of these factors.  As the latest VA examination 
reveals, the veteran's gait is normal, he has satisfactory 
range of motion, and was able to complete all physical tests 
of the joints within normal limits.  The Board finds that the 
fact that the veteran showed some signs of pain is not 
sufficient to grant an increased rating.  Without objective 
evidence of more severe pain on motion, or decreased ability 
of his ankle to function, the Board does not find sufficient 
evidence of pain on movement or weakened movement to warrant 
an additional rating pursuant to §§ 4.40 or 4.45.  thus, the 
noncompensable rating under the Schedule is appropriate. 

	II. Hearing loss claim

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  Service connection for bilateral high 
frequency hearing loss was granted in a November 1996 rating 
decision based on the evidence then of record, which included 
the veteran's available service medical records and an 
October 1996 VA audiology examination.  His service medical 
records reveal a February 1982 diagnosis of bilateral high 
frequency sensorineural hearing loss.  A noncompensable 
rating was assigned and made effective from June 14, 1996.  

The veteran has appealed the assignment of a noncompensable 
rating for his service connected bilateral high frequency 
sensorineural hearing loss, and contends that a higher rating 
is warranted.  After a review of the records, the Board finds 
that the evidence is against his claim for a compensable 
evaluation.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 1998).

The severity of the hearing loss is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
38 C.F.R. § 4.87 (1998) of the Schedule.  Under these 
criteria, the degree of disability for service connected 
hearing loss is determined by application of a rating 
schedule that establishes 11 auditory acuity levels, ranging 
from Level I (for essentially normal acuity) through Level XI 
(for profound deafness).  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 
through 6110 (1998).  

Effective June 10, 1999, that portion of the Schedule 
pertaining to the ear and other sense organs was amended.  
The amendments added two new provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under 38 C.F.R. §  4.85.  
When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  Also, when the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  64 Fed. Reg. 25202, 25209 (1999), to 
be codified at 38 C.F.R. § 4.86.  Neither of these provisions 
applies in this case.  The tables for rating hearing 
impairment remain the same.  As the amendments to the 
regulation do not affect the situation in the veteran's case, 
the Board concludes that it is not necessary to remand this 
case for consideration of the revised rating criteria.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1883) (Board must consider 
whether claimant will be prejudiced by its consideration of 
question that was not addressed by RO).

The report of the most recent VA audiological examination of 
the veteran's hearing acuity, dated in October 1996, shows 
pure tone thresholds for each ear, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
35
60
55
LEFT
5
15
35
60
55

The average pure tone threshold was 41 decibels in the right 
ear, and 41 decibels in the left ear.  This report also shows 
that speech recognition was 88 percent in the right ear and 
92 percent in the left ear.  

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived from a mechanical 
application of the rating schedule to the pure tone 
thresholds and speech recognition percentages assigned after 
completion of audiological examinations.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under the criteria 
set forth in the Schedule, the veteran's hearing loss is 
assigned Level II for the right ear and Level I for the left 
ear.  This degree of right ear hearing loss, as determined by 
the Schedule, warrants the assignment of a noncompensable 
evaluation.  38 C.F.R. § 4.87, Diagnostic Code 6100.


	III.  Extraschedular ratings  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § .3321 (b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321 (b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in instance prejudicial to the veteran, as the question of an 
extra schedular rating is a component of the appellant's 
claim and the appellant had full opportunity to present the 
first the increased rating claim before the RO.  Bagwell, at 
339.  Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating for 
either claim.

The noncompensable disability ratings according to the 
Schedule do not, however, preclude the Board from granting a 
compensable rating for either of these disabilities.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service connected disability" is made.  
38 C.F.R. § 3.321 (b)(1) (1998).  The Board must find that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings exists in the 
Schedule that anticipates greater disability from a left 
ankle condition or from hearing loss.  The record does not 
establish a basis to support a higher rating for either 
disability under the Schedule.  Additionally, the Board finds 
no evidence of an exceptional disability picture in this 
case.  The record does not show that the veteran has required 
frequent hospitalization or treatment for either the 
residuals of his left ankle fracture or his hearing loss.  
Also, it is not shown that the veteran's ankle condition or 
hearing loss has markedly interfered with his employment.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) (1998) is not warranted for either disability in 
this case.

In view of the foregoing, the Board must find that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for the residuals of a fractured 
left ankle.  38 U.S.C.A. §  1131, 5107 (West 1991); 38 C.F.R. 
§  3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a Diagnostic Code 
5271 (1998).  The Board must also find that the preponderance 
of the evidence is against the veteran's claim for a 
compensable evaluation for bilateral high frequency hearing 
loss disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, §§ 4.85,4.86, 4.87, Diagnostic Code 6100 (1998).


ORDER

Entitlement to an increased (compensable) rating for the 
residuals of a fractured left ankle is denied.  Entitlement 
to an increased (compensable) rating for bilateral high 
frequency sensorineural hearing loss is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

